 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Andrew Wong
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Andrew_Wong@fd.org

 6                                UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8
     United States of America,                            Case No. 2:20-CR-00087-JAD-DJA
 9
                     Plaintiff,                           ORDER
                                                          First Stipulation to Advance
10
                                                          Evidentiary Hearing
            v.
11
     Malachi Smith,
12
                     Defendant.
13
14          The parties jointly request that this Court vacate the July 1, 2021, evidentiary hearing
15   and advance it to either June 21, 2021 or any date between June 23, 2021 through June 30,
16   2021 because:
17          1.       Defense counsel will be out of the district from July 1, 2021 to July 9, 2021.
18          2.       The parties wish to advance the evidentiary hearing in order to allow ample
19   time for the Court to adjudicate the motion to suppress.
20          3.       Mr. Smith is not in custody and wishes to advance his evidentiary hearing.
21          DATED: May 26, 2021
22
      Rene L. Valladares                               Christopher Chiou
23    Federal Public Defender                          Acting United States Attorney

24      /s/ Andrew Wong                                   /s/ Stephanie N. Ihler
      By_____________________________                  By_____________________________
25    Andrew Wong                                      Stephanie N. Ihler
      Assistant Federal Public Defender                Assistant United States Attorney
26
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     United States of America,
 4                                                      Case No. 2:20-CR-00087-JAD-DJA
                    Plaintiff,
 5
            v.                                          Order Granting First Stipulation to
 6
                                                        Advance Evidentiary Hearing
     Malachi Smith,
 7
                    Defendant.
 8
 9          Based on the stipulation of counsel, the Court finds that good cause exists to advance
10   the evidentiary hearing.
11          IT IS THEREFORE ORDERED that the evidentiary hearing currently scheduled for
12   July 1, 2021, at 9:00 a.m., is vacated and advanced to June 28, 2021, at 9:00
                                                                                 . a.m.
                             27
13           DATED: May ____, 2021.
14
15
                                                 DANIEL J. ALBREGTS
16
                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    2
